Citation Nr: 0723397	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The veteran testified before the undersigned Veterans Law 
Judge in April 2006.  A transcript of his hearing has been 
associated with the record.


FINDING OF FACT

Lumbosacral strain is manifested by pain and severely limited 
range of motion, with flexion to 20 degrees..


CONCLUSION OF LAW

The criteria for a 40 evaluation for lumbosacral strain have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
September 2004, after the enactment of the VCAA.

A letter dated in November 2004 described the evidence and 
information necessary to support the veteran's claim.  The 
veteran was invited to submit or identify evidence, and was 
provided with examples of what types of evidence would help 
support his claim.  The veteran was also told what evidence 
and information was necessary to support his claim for a 
total rating based on unemployability.  The evidence of 
record was described.  The veteran was told how VA would 
assist him in obtaining evidence.

An April 2006 letter told the veteran how VA establishes 
disability ratings and effective dates.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.
Factual Background

The veteran was initially granted service connection for a 
back strain in 1956 and a noncompensable evaluation was 
assigned. 

In July 1970, the veteran underwent a spinal fusion of L4-S1.  
In May 1974 the Board denied service connection for residuals 
of the spinal fusion and denied a claim seeking a compensable 
rating for the service-connected back strain.

On VA examination in July 1993 the veteran reported no 
improvement in his back pain since his 1970 surgery.  He 
complained of constant low back pain, which radiated down 
both lower extremities.  He walked without any support and 
without a limp.  He could walk on his toes with difficulty 
and complained of weakness when doing so.  Normal lordosis 
was obliterated.  There was mild paraspinal muscle wasting 
but no paraspinal muscle spasm.  Forward flexion was 90 
degrees while sitting, but when standing the veteran claimed 
that he could not flex to more than 20 to 30 degrees.  
Extension was 10 degrees.  Left lateral flexion was 20 
degrees and right lateral flexion was 30 degrees.  Rotation 
was 45 degrees bilaterally.  Movement beyond the 
aforementioned ranges caused pain.  There was little 
objective evidence of pain in the lower lumbar region but 
subjective evidence seemed to indicate more pain.  There was 
slight sensory dulling over the left distal L5-S1 nerve root 
distribution and knee jerk reflexes in the lower extremities 
were normal but ankle jerks were indefinite.  Lumbosacral X-
rays revealed fusion from L4 to S1 with loss of L4-5 disc 
space and narrowing of L3-4 and L5-S1 disc spaces, and to a 
lesser extant at L2-3.  There was hypertrophic spurring of 
the vertebral bodies.  These findings were consistent with 
degenerative disc disease (DDD).  The diagnosis after 
examination was lumbosacral arthritis and status post fusion 
of the lower lumbar vertebrae, to rule out left L5-S1 
radiculopathy.  The final diagnosis after X-rays was and 
degenerative disc disease (DDD) of the lumbar vertebrae with 
chronic L5 radiculopathy.

On VA examination in September 1997 the veteran complained of 
constant low back pain, which was increased by walking, 
sitting, lifting, and bowel movements.  He complained of 
listing of the spine and radicular pain, especially in the 
left leg.  Motion of his spine was extremely limited with 
flexion to 30 degrees and lateral bending of zero degrees.  
The lower part of his spine was quite rigid and there was a 
moderate amount of sciatic notch tenderness on the left.  
Deep tendon reflexes were active and equal.  Straight leg 
raising was positive, bilaterally, with low back pain.  The 
diagnosis was instability of the lumbar spine, status post 
failed spinal fusion with increasing symptoms.  The examiner 
opined that it was more likely than not that the veteran's 
inservice injury was a significant contributing cause of his 
current disability and that the back problems began in 
service.

In a December 1999 remand, the Board noted that the examiner 
had offered an opinion as to the relationship between the 
veteran's inservice back injury and his current disability, 
but that such an issue was not in appellate status.  

A private Magnetic Resonance Imaging (MRI) in January 1996 
revealed moderate degenerative spinal canal stenosis at L3-4 
which had slightly worsened since a prior examination.  There 
was borderline degenerative spinal stenosis at L2-3 but no 
acute disc herniation was seen at any level.

The veteran presented records from a private physician who 
treated him for injuries sustained in a motor vehicle 
accident on December 1995.  The physician examined him and 
found increased pain on bending, sitting, twisting, prolonged 
standing, and walking.  The physician indicated his opinion 
that the car accident had severely aggravated the prior 
operative site (spinal fusion) and preexisting degenerative 
lumbar arthritis, which prior to the accident had been 
asymptomatic, and aggravated the preexisting DDD which 
although still symptom was likely to improve over time.  He 
ordered an MRI which indicated moderate degenerative spinal 
canal stenosis at L3-L4 which has slightly worsened since the 
previous examination.  The physician referred the veteran to 
physical therapy.  Records of such  treatment do not address 
which of the veteran's disabilities were related to the 
service-connected lumbosacral strain as opposed to the car 
accident or degenerative disc disease or status post spinal 
fusion.

In November 1998, the veteran was involved in another motor 
vehicle accident.  On examination in January 1999 low back 
flexion was to 30 degrees; extension and lateral bending to 
the left and to the right were to 10 degrees with pain.  
Rotation to the left and to the right was to 60 degrees with 
pain.  The diagnosis was lumbosacral strain superimposed upon 
pre-existing fusion with history of chronic low back pain.  
The physician opined that the veteran's present complaints 
are related to the motor vehicle accident.

On VA examination in May 2000 the examiner reviewed the 
entire claims folder, as well as the MRI records and 
treatment records form several private physicians.  The 
veteran reported having had constant low back pain since his 
inservice injury and that the pain did not radiate into his 
legs.  He stated that he took aspirin and Indocin for his 
pain, but the examiner noted that the Indocin was actually 
for the veteran's arthritis in the knees.  The veteran 
reported that he was unable to stand, sit or walk for any 
length of time.  On examination he walked with a slight limp.  
Flexion was restricted to 60 degrees by muscular spasm and 
pain.  Right and left lateral bending were to 5 degrees.  
Straight leg raising was moderately positive, bilaterally.  
Deep tendon reflexes were active and equal.  The diagnoses 
were a lumbosacral strain in service, nonservice-connected 
Worker's Compensation injury in the late 1960s or early 1970, 
and injury of the back in a motor vehicle in 1975.  The 
examiner stated that there was marked limitation of motion 
and chronic pain without any radicular symptoms.  He did note 
that the evidence was in conflict, with one physician stating 
that the veteran recovered well from a spinal fusion in 1970 
and the veteran stating that the operation had been a 
failure.  The examiner concluded that it was beyond his 
capabilities to determine whether or not the lumbosacral 
strain which the veteran suffered in service was in any way 
responsible for any of the current symptoms.  He indicated 
that it was more likely than not that the lumbosacral strain 
was not responsible for the current symptomatology, and while 
it may have caused some damage which could possibly have been 
aggravated by the subsequent injuries, the examiner thought 
that most of the veteran's current symptomatology was due to 
subsequent injuries.

A September 2002 VA examination report indicates the 
veteran's complaint of constant pain since service with 
exacerbations and spasm of the back.  He indicated that a 
work accident increased his pain and resulted in surgery.  He 
denied improvement subsequent to surgery.  He also reported 
an accident in 1995, which caused an exacerbation of his back 
pain.  Physical examination revealed scoliosis, convex to the 
right.  Range of motion was severely limited, with flexion to 
20 degrees, extension to 5 degrees, and lateral flexion to 
15-20 degrees bilaterally.  Straight leg raising was positive 
at 70 degrees bilaterally.  The diagnosis was chronic low 
back pain status post several injuries, initial during 
service, with continuous pain.  The examiner also noted that 
the veteran's was status post failed laminectomy/fusion.  She 
opined that it was more likely than not that the veteran's 
chronic low back pain was related at least in part to the 
veteran's initial injury in service.

A November 2004 report from a private physician notes that 
the veteran injured his back in service and had additional 
injuries after discharge.  X-rays revealed extensive 
hypertrophic bone formation throughout the lumbar spine.  The 
fusion mass appeared solid.  The physician advised that it 
was not possible for him to clarify the veteran's remote past 
history, but noted that it was possible that the original 
back injury was the beginning of the veteran's subsequent 
back problems ultimately requiring fusion.  

On VA examination in November 2004, the veteran's history was 
reviewed.  Physical examination revealed 25 degrees of 
flexion, zero degrees of extension, side flexion to 10 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Straight leg raising was positive on the left at 15 degrees 
with diffuse low back pain and on the right at 30 degrees 
with diffuse low back pain.  Lesagues test was negative.  The 
diagnosis was osteoarthritis of the lumbar spine status post 
fusion.

At his April 2006 hearing, the veteran described the injury 
in service that caused his back strain.  His subsequent 
history was also discussed.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's lumbosacral strain is evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The Board notes that the rating 
criteria for disabilities of the spine were revised effective 
September 2002 and September 2003.  As the veteran's claim 
for increase was received in September 2004, his lumbosacral 
strain will be evaluated under the new criteria.  

The general rating formula for disease and injuries of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

It is clear from the evidence that the appellant has 
limitation of motion of his lumbosacral spine as well as pain 
on motion.  A review of the record reflects that the evidence 
has long been in conflict regarding whether the veteran's 
current symptoms are related to his service-connected 
disability, rather than being attributable to any other 
source.  

The May 2000 VA examiner opined that it was more likely than 
not that the lumbosacral strain was not responsible for the 
veteran's current symptomatology.  He did, however, indicate 
that the lumbosacral strain may have caused some damage which 
could possibly have been aggravated by subsequent injuries.  
The September 1997 VA examiner indicated that there was a 
relationship between the veteran's current symptoms and his 
inservice injury, stating that it was more likely than not 
that the veteran's in-service injury was a significant 
contributing cause of his current disability and that the 
back problems began in service.  The September 2002 examiner 
also opined that the veteran's chronic low back pain was at 
least in part related to the injury in service.  
Additionally, a November 2004 report from a private physician 
indicates that it was possible that the original back injury 
in service was the beginning of the veteran's subsequent back 
problems which ultimately required fusion.

Based on the above, the Board has concluded that a 40 percent 
evaluation for lumbosacral strain is warranted.  The medical 
evidence does not definitively establish the etiology of the 
veteran's current symptoms.  However, the balance of the 
evidence suggests that the veteran's current symptoms, at 
least in part, are related to the in service injury which 
caused the veteran's service-connected lumbosacral strain.  
The Board finds that the veteran is entitled to an evaluation 
that is commensurate with his current symptoms.  Accordingly, 
based upon the finding of flexion to 20 degrees, the 
veteran's lumbosacral strain warrants a 40 percent evaluation 
under the general rating formula for disease and injuries of 
the spine.

The Board also observes that a higher evaluation is not for 
application, considering the absence of evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.




ORDER

Entitlement to a 40 percent evaluation for lumbosacral strain 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits..



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


